DETAILED ACTION
Status of the Claims
1.	Claims 21-42 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 21-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites “A dry electroblotting system comprising an apparatus”. It is not clear what is the difference between system and apparatus. Applicant specification use the word system and apparatus interchangeably, thus the limitation as written is vague and indefinite.
Claim 30 recites the limitation "the power supply" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the first matrix" and “the first ion source” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the first electrode" and “the second electrode” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the first matrix", “the first ion source” and “first electrode” in lines 1 and 3 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22-29, 31-37, 39 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph for being dependent on claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 21-29, 33-40 and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen (U.S. PGPub 2002/0157953) in view of Camacho (U.S. Patent 5,445,723) with support from Pachulski et al. (Letters in Drug Design & Discovery, 2007, 4, 78-81).
	For examination purposes, electroblotting system will be equated as apparatus 
Regarding claims 21, 22 and 24-26, Chen teaches an electroblotting system/apparatus/kit (see Figure 7, below) comprising:

    PNG
    media_image1.png
    505
    732
    media_image1.png
    Greyscale

a power supply (apparatus is comprised of electrodes 80 between upper block and lower block 50), the electrodes provide electric current located inside the upper/lower block [0026], thus it is apparent a power supply is present and is configured to hold a transfer stack (membrane, 91, gel 90, with transfer buffer, 92), see Chen Figure 7, and paragraph 0031.   
Chen does not specifically teach what the composition of the transfer buffer (92) is; therefore, the examiner will presume that the transfer buffer (92) comprises a well-known composition of the art and Camacho teaches a filter paper with added buffer solution; see Camacho, column 1, lines 31-36.  A filter paper is thin layer of polymer and with added buffer would form a gel and a gel has been defined as a continuous solid skeleton made up of colloidal particles/polymers enclosing a continuous liquid phase (see Pachulski, page 78, col. 1, paragraph 3). Given that buffers are ion sources, examiner concludes that Chen teaches an ion source for electrophoretic transfer in a gel, thus forming at least one gel matrix.
	Therefore, it would be obvious to person of ordinary skill in the art at the time of the invention to use filter paper with added buffer as taught by Camacho for Chen’s transfer buffer because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.) and at the time of the invention filter paper with added buffer was known to be used in the art.

Regarding claim 22, Chen et al. teaches two electrodes 80 (see Fig 7 above). Chen does not explicitly identify which electrode is anode or cathode so the examiner is arbitrarily assigning the upper electrode as cathode and the lower electrode as anode.


Regarding claim 27, Chen et al. teach electrode 80 is associated transfer buffer 92 i.e. matrix (see Fig 7 above).

Regarding claim 28, Chen et al. teach the transfer buffer is juxtaposed with the electrode 80 in a lower block (tray) when the assembly is clamped together (see Fig 7 and [0026]).

Regarding claim 29, Chen et al. teach the transfer buffer is juxtaposed with electrode 80 in the lower block before and during electrophoretic transfer (see Fig 7 and [0026][0031]).
Regarding claim 30, Chen et al. teach the electrode 80 is place in the lower block for electrophoretic transfer, which requires applying electric field (see Fig 7), thus it is obvious if not apparent, the lower block is comprised of conductive pad/region for providing electrical connection between the electrode and power supply.

Regarding claim 33, Chen et al. teach the ion source/transfer buffer is in gel form (see rejection of claim 21 above), thus the gel reads on ion source is non-liquid ion source.

Regarding claims 34-36, Chen et al. do not teach the matrix and ion source are enclosed in a sealed package or electrode is package with matrix or separately. However, packaging or integrating materials together instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. (see MPEP § 2144.04).

Regarding claim 37, Chen et al. teach a second set of transfer buffer 92 is included in the electroblotting system (see Fig 7 above) which is in the form of gel/matrix comprising ion source (see rejection of claim 21 above).

Regarding claim 38, Chen et al. teaches two matrix comprising ion (see rejection of claim 21 above). Chen does not explicitly identify which electrode/matrix is anode or cathode matrix so the examiner is arbitrarily assigning the upper matrix as cathode matrix and the lower matrix as anode matrix.

Regarding claims 39-40, Chen et al. do not teach the first matrix and first ion source are enclosed in a sealed package or first electrode is package with first matrix or separately or first matrix, first ion source, second matrix, second ion source and both electrodes are packaged together. However, packaging or integrating materials together instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. (see MPEP § 2144.04).

Regarding claim 42, Chen et al. teaches two electrodes 80 (see Fig 7 above). Chen does not explicitly identify which electrode is anode or cathode so the examiner is arbitrarily assigning the upper electrode as cathode and the lower electrode as anode.
	
5.	Claim 31 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chen and Camacho as applied to claim 21 above, and further in view of Kreisher (U.S. Patent 4,589,965).
	Regarding claims 31, Chen does not specifically describe the composition of the electrodes. However, Kreisher teaches electrodes of carbon, brass, copper or stainless steel, see column 4, lines 13-15.  It would have been obvious to one of ordinary skill in the art to use carbon electrodes in the electroblotting system of Chen.  The motivation would be that carbon is an effective electrode, inexpensive and readily available.

6.	Claim 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al., Camacho and Kreisher et al. as applied to claim 31 above, and further in view of Ackely (U.S. Patent 6,638,482).
	Regarding claim 32, modified Chen et al. do not teach the electrode of a nonconducting material coated with a conducting material is in the form of a sheet, a mesh or other structure. 
	However, Ackely et al. teach apparatus for movement of charged materials comprised of electrode 54 preferable formed on a polyimide sheet with electrode material disposed thereon (col. 1, ll.32-37 and col.10, ll.48-67). It would have been obvious to one of ordinary skill in the art to use sheet electrode in the electroblotting system of Chen.  The motivation would be that planar sheet type electrode aid in the movement, processing and analysis of materials in the system.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759